 



Exhibit 10h
ASSIGNMENT AND ASSUMPTION
OF
LIMITED PARTNERSHIP INTEREST
IN
ALACHUA VILLAS. LTD.
     The undersigned signatories hereto, hereby certify and state that ALACHUA
VILLAS, LTD., Tax ID No. 59-2892707 (Partnership). is a Florida limited
partnership conducting business under said name and in said State; that said
Partnership is the owner of a thirty-five (35) unit apartment project in
Alachua, Florida, known as Alachua Villas, and that the names and respective
interests of the partners in said Partnership are as follows, to wit:
NORTH AMERICAN HOUSING PARTNERS. L.L.C., General partner, owner of a one percent
(1%) general partnership interest; and
BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP, Limited Partner, owner of a
ninety-nine percent (99%) limited partnership interest.
     Now therefore, in consideration of the sum of Eight Thousand Two Hundred
Seven and No/100 Dollars ($8,207.00), the covenants and conditions contained
herein, and other good and valuable consideration, receipt of which is hereby
acknowledged. BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP (Assignor) does
hereby sell, transfer and assign a thirty-two & 67/100 percent (32.67%) limited
partnership interest in said Partnership unto AFFORDABLE HOUSING PARTNERSHIP NO.
1 (Assignee) and does hereby retain on to itself, a sixty-six & 33/100 percent
(66.33%) limited partnership interest in said Partnership.
     In further consideration thereof, said Assignor, effective retroactive to
the 1st day of October, 2003, does hereby sell, transfer and assign unto said
Assignee, one hundred percent (100%) of the allocation to the limited partner of
said Partnership for profits, losses, tax credits and RTO (Return to Owner as
defined by U.S.D.A. Rural Development) for the calendar year 2003; and the
Assignor does hereby authorize and direct the Partnership to account to the
Assignee in the same manner and with the same force and effect as if such
accounting were had and made to the Assignor.
     Assignee hereby acknowledges receipt of a copy of the Partnership
agreement, as amended, and by acceptance of this assignment, does hereby agree
to assume and to timely and faithfully perform all obligations of Assignor
arising out of this assignment, and all obligations of a limited partner arising
out of said Partnership agreement, as amended, from and after the effective date
hereof.
     Nothing contained herein or contained in the Partnership agreement, as
amended, shall cause more than an aggregate of thirty-three percent (33%) of
Assignors interests in said Partnership to be transferred from the Assignor to
the Assignee prior to January 1, 2004. Anything contained herein or in the said
Partnership agreement, as amended, to the contrary not

                 
 
  INITIALS   /s/ PJM   /s/ FHN   /s/ GLM
 
               
 
      PJM   FHN   GLM

Assignment & Assumption
Alachua Villas. Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



withstanding, allocating a greater than thirty-three percent (33%) aggregate
interest of the Assignor in said Partnership to the Assignee prior to January 1,
2004, shall be of no force or effect with respect such greater portion thereof
and the Assignor shall continue to hold such greater portion, together with any
other interests herein specified, as a limited partner of said Partnership.
     IN WITNESS WHEREOF, the Assignor and Assignee have executed this assignment
and assumption, and obtained the written consent and approval of the General
Partner of said Partnership to set forth below, on this the 24th day of October,
2003.

            BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP, Assignor
      By   /s/ Paul J. Maddock         PAUL J. MADDOCK, President of General
Partner,       Megan Asset Management, inc.        AFFORDABLE HOUSING
PARTNERSHIP NO. 1
Assignee
      By   /s/ F. H. Northrop         F.H. NORTHROP, President of Managing
Partner,       Affordable Housing For America, Inc.     

CONSENT OF GENERAL PARTNER
     The undersigned, owner of a one percent (1%) general partnership interest
in ALACHUA VILLAS, LTD., does hereby expressly approve the aforesaid transfer of
a thirty-two & 67/100 percent (32.67%) limited partnership interest and the
allocations of partnership interests as set forth above, and consent to the
inclusion of AFFORDABLE HOUSING PARTNERSHIP NO. 1 as an additional limited
partner of said Partnership.

            NORTH AMERICAN HOUSING PARTNERS, L.L.C.
General Partner
      By   /s/ Gary L. Maddock         GARY L. MADDOCK, Operating Manager      
       

Assignment & Assumption
Alachua Villas. Ltd.
Page 3 of 2

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
OF
LIMITED PARTNERSHIP INTEREST
IN
CITRUS TERRACE, LTD.
     The undersigned signatories hereto, hereby certify and state that CITRUS
TERRACE, LTD., Tax ID No. 65-0012788 (Partnership), is a Florida limited
partnership conducting business under said name and in said State; that said
Partnership is the owner of a forty-two (42) unit apartment project in Sebring,
Florida, known as Citrus Terrace Apartments; and that the names and respective
interests of the partners in said Partnership are as follows. to wit:
NORTH AMERICAN HOUSING PARTNERS, L.L.C., General partner,
owner of a one percent (1%) general partnership interest; and
BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP, Limited Partner, owner of a
ninety-nine percent (99%) limited partnership interest.
     Now therefore, in consideration of the sum of Fourteen Thousand Eight
Hundred Seven and No/100 Dollars ($14,807.00), the covenants and conditions
contained herein, and other good and valuable consideration, receipt of which is
hereby acknowledged. BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP (Assignor)
does hereby sell, transfer and assign a thirty-two & 67/100 percent (32.67%)
limited partnership interest in said Partnership unto AFFORDABLE HOUSING
PARTNERSHIP NO. 1 (Assignee) and does hereby retain on to itself, a Sixty-Six &
33/100 percent (66.33%) limited partnership interest in said Partnership
     In further consideration thereof, said Assignor, effective retroactive to
the 1st day of October, 2003, does hereby sell, transfer and assign unto said
Assignee, one hundred percent (100%) of the allocation to the limited partners
of said Partnership for profits, losses, tax credits and RTO (Return to Owner as
defined by U.S.D.A. Rural Development) for the calendar year 2003; and the
Assignor does hereby authorize and direct the Partnership to account to the
Assignee in the same manner and with the same force and effect as if such
accounting were had and made to the Assignor.
     Assignee hereby acknowledges receipt of a copy of the Partnership
agreement, as amended, and by acceptance of this assignment, does hereby agree
to assume and to timely and faithfully perform all obligations of Assignor
arising out of this assignment, and all obligations of a limited partner arising
out of said Partnership agreement, us amended, from and after the effective date
hereof.
     Nothing contained herein or contained in the Partnership agreement, as
amended, shall cause more than an aggregate of thirty-three percent (33%) of
Assignor, interests in said Partnership to be transferred from the Assignor to
the Assignee prior to January 1, 2004. Anything contained herein or in the said
Partnership agreement, as amended, to the contrary not

                 
 
  INITIALS   /s/ PJM   /s/ FHN   /s/ GLM
 
               
 
      PJM   FHN   GLM

Assignment & Assumption
Alachua Villas. Ltd.
Page 2 of 2

 



--------------------------------------------------------------------------------



 



withstanding, allocating a greater than thirty-three percent (33%) aggregate
interest of the Assignor in said Partnership to the Assignee prior to January 1,
2004, shall be of no force or effect with respect such greater portion thereof
and the Assignor shall continue to hold such greater portion, together with any
other interests herein specified, as a limited partner of said Partnership.
     IN WITNESS WHEREOF, the Assignor and Assignee have executed this assignment
and assumption, and obtained the written consent and approval of the General
Partner of said Partnership to set forth below, on this the 24th day of October,
2003.

            BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP, Assignor
      By   /s/ Paul J. Maddock         PAUL J. MADDOCK, President of General
Partner,       Megan Asset Management, Inc.        AFFORDABLE HOUSING
PARTNERSHIP NO.1.
Assignee
      By   /s/ F. H. Northrop         F.H. NORTHROP, President of Managing
Partner,       Affordable Housing For America, Inc.     

CONSENT OF GENERAL PARTNER
     The undersigned, owner of a one percent (1%) general partnership interest
in CITRUS TERRACE, LTD., does hereby expressly approve the aforesaid transfer of
a thirty-two & 67/100 percent (32.67%) limited partnership interest and the
allocations of partnership interests as set forth above, and consent to the
inclusion of AFFORDABLE HOUSING PARTNERSHIP NO. 1 as an additional limited
partner of said Partnership.

            NORTH AMERICAN HOUSING PARTNERS, L.L.C,
General Partner
      By   /s/ Gary L. Maddock         GARY L. MADDOCK, Operating Manager      
     

 



--------------------------------------------------------------------------------



 



         

ASSIGNMENT AND ASSUMPTION
OF
LIMITED PARTNERSHIP INTEREST
IN
LAKE CITY VILLAGE, LTD.
     The undersigned signatories hereto, hereby certify and state that LAKE CITY
VILLAGE, LTD., Tax ID No. 59-2892709 (Partnership), is a Florida limited
partnership conducting business under said name and in said State; that said
Partnership is the owner of a thirty-six (36) unit apartment project in Lake
City, Florida, known as Lake City Village, and that the names and respective
interests of the partners in said Partnership are as follows, to wit:
NORTH AMERICAN HOUSING PARTNERS, L.L.C., General partner, owner of a one percent
(1%) general partnership interest; and
BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP, Limited Partner, owner of a
ninety-nine percent (99%) limited partnership interest.
     Now therefore, in consideration of the sum of Ten Thousand Four Hundred
Eighty-Four and No/100 Dollars ($10,484.00), the covenants and conditions
contained herein, and other good and valuable consideration, receipt of which is
hereby acknowledged. BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP (Assignor)
does hereby sell, transfer and assign a thirty-two & 67/100 percent (32.67%)
limited partnership interest in said Partnership unto AFFORDABLE HOUSING
PARTNERSHIP NO. 1 (Assignee) and does hereby retain on to itself, a sixty-six &
33/100 percent (66.33%) limited partnership interest in said Partnership.
     In further consideration thereof, said Assignor, effective retroactive to
the 1st day of October, 2003, does hereby sell, transfer and assign unto said
Assignee, one hundred percent (100%) of the allocations to the limited partners
of said Partnership for profits, losses, tax credits and RTO (Return to Owner as
defined by U.S.D.A. Rural Development) for the calendar year 2003; and the
Assignor does hereby authorize and direct the Partnership to account to the
Assignee in the same manner and with the same force and effect as if such
accounting were had and made to the Assignor.
     Assignee hereby acknowledges receipt of a copy of the Partnership
agreement, as amended, and by acceptance of this assignment, does hereby agree
to assume and to timely and faithfully perform all obligations of Assignor
arising out of this assignment, and all obligations of a limited partner arising
out of said Partnership agreement, as amended, from and after the effective date
hereof.
     Nothing contained herein or contained in the Partnership agreement, as
amended, shall cause more than an aggregate of thirty-three percent (33%) of
Assignor interests in said Partnership to be transferred from the Assignor to
the Assignee prior to January 1, 2004. Anything contained herein or in the said
Partnership agreement, as amended, to the contrary not

                 
 
  INITIALS   /s/ PJM   /s/ FHN   /s/ GLM
 
               
 
      PJM   FHN   GLM

Assignment & Assumption
Alachua Villas. Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



withstanding, allocating a greater than thirty-three percent (33%) aggregate
interest of the Assignor in said Partnership to the Assignee prior to January 1,
2004, shall be of no force or effect with respect to such greater portion
thereof and the Assignor shall continue to hold such greater portion, together
with any other interests herein specified, as a limited partner of said
Partnership.
     IN WITNESS WHEREOF, the Assignor and Assignee have executed this assignment
and assumption, and obtained the written consent and approval of the General
Partner of said Partnership to set forth below, on this the 24th day of October,
2003.

            BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP, Assignor
      By   /s/ Paul J. Maddock         PAUL J. MADDOCK, President of General
Partner,       Megan Asset Management, Inc.        AFFORDABLE HOUSING
PARTNERSHIP NO.1,
Assignee
      By   /s/ F. H. Northrop         F.H. NORTHROP, President of Managing
Partner,       Affordable Housing For America, Inc.     

CONSENT OF GENERAL PARTNER
     The undersigned, owner of a one percent (1%) general partnership interest
in LAKE CITY VILLAGE, LTD., does hereby expressly approve the aforesaid transfer
of a thirty-two & 67/100 percent (32.67%) limited partnership interest and she
allocations of partnership interests as set forth above, and consent to the
inclusion of AFFORDABLE HOUSING PARTNERSHIP NO. 1 as an additional limited
partner of said Partnership.

            NORTH AMERICAN HOUSING PARTNERS. L.L.C.,
General Partner
      By   /s/ Gary L. Maddock         GARY L. MADDOCK, Operating Manager      
     

Assignment & Assumption
Alachua Villas. Ltd.
Page 2 of 2

 



--------------------------------------------------------------------------------



 



         

ASSIGNMENT AND ASSUMPTION
OF
LIMITED PARTNERSHIP INTEREST
IN
LONG VIEW TERRACE, LTD.
     The undersigned signatories hereto, hereby certify and state that LONGVIEW
TERRACE , LTD., Tax ID No. 64-0766894 (Partnership), is a Mississippi limited
partnership conducting business under said name and in said State; that said
Partnership is the owner of a twenty four (24) unit apartment project in
Decatur, Mississippi, known as Longview Terrace Apartments, and that the names
and respective interests of the partners in said Partnership are as follows, to
wit:
NORTH AMERICAN HOUSING PARTNERS. L.L.C., General partner,
owner of a five percent (5%) general partnership interest; and
BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP, Limited Partner, owner of a
ninety-five percent (95%) limited partnership interest.
     Now therefore, in consideration of the sum of Five Thousand One Hundred
Seventy One and No/100 Dollars ($5,171.00), the covenants and conditions
contained herein, and other good and valuable consideration, receipt of which is
hereby acknowledged. BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP (Assignor)
does hereby sell, transfer and assign a thirty-one & 35/100 percent (31.35%)
limited partnership interest in said Partnership unto AFFORDABLE HOUSING
PARTNERSHIP NO. 1 (Assignee) and does hereby retain on to itself, a sixty-three
& 65/100 percent (63.65%) limited partnership interest in said Partnership.
     In further consideration thereof, said Assignor, effective retroactive to
the 1st day of October, 2003, does hereby sell, transfer and assign unto said
Assignee, one hundred percent (100%) of the allocations to the limited partners
of said Partnership for profits, losses, tax credits and RTO (Return to Owner as
defined by U.S.D.A. Rural Development) for the calendar year 2003; and the
Assignor does hereby authorize and direct the Partnership to account to the
Assignee in the same manner and with the same force and effect as if such
accounting were had and made to the Assignor.
     Assignee hereby acknowledge, receipt of a copy of the Partnership
agreement, as amended, and by acceptance of this assignment, does hereby agree
to assume and to timely and faithfully perform all obligations of Assignor
arising out of this assignment, and all obligations of a limited partner arising
out of said Partnership agreement, as amended, from and after the effective date
hereof.
     Nothing contained herein or contained in the Partnership agreement, as
amended, shall cause more than an aggregate of thirty-three percent (33%) of
Assignor’s interests in said Partnership to be transferred from the Assignor to
the Assignee prior to January 1, 2004. Anything contained herein or in the said
Partnership agreement, as amended, to the contrary not

                 
 
  INITIALS   /s/ PJM   /s/ FHN   /s/ GLM
 
               
 
      PJM   FHN   GLM

Assignment & Assumption
Alachua Villas. Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



withstanding, allocating a greater than thirty-three percent (33%) aggregate
interest of the Assignor in said Partnership to the Assignee prior to January 1,
2004, shall be of no force or effect with respect to such greater portion
thereof and the Assignor shall continue to hold such greater portion, together
with any other interests herein specified, as a limited partner of said
Partnership.
     IN WITNESS WHEREOF, the Assignor and Assignee have executed this assignment
and assumption, and obtained the written consent and approval of the General
Partner of said Partnership to set forth below, on this the 24th day of October,
2003.

            BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP, Assignor
      By   /s/ Paul J. Maddock         PAUL J. MADDOCK, President of General
Partner.       Megan Asset Management, Inc.        AFFORDABLE HOUSING
PARTNERSHIP NO.1
Assignee
      By   /s/ F. H. Northrop         F.H. NORTHROP, President of Managing
Partner.       Affordable Housing For America, Inc.     

CONSENT OF GENERAL PARTNER
     The undersigned, owner of a five percent (5%) general partnership interest
in LONGVIEW TERRACE, LTD., does hereby expressly approve the aforesaid transfer
of a thirty-one & 35/100 percent (31.35%) limited partnership interest and the
allocations of partnership interests as set forth above, and consent to the
inclusion of AFFORDABLE HOUSING PARTNERSHIP NO. 1 as an additional limited
partner of said Partnership.

            NORTH AMERICAN HOUSING PARTNERS, L.L.C,
General Partner       By   /s/ Gary L. Maddock         GARY L. MADDOCK,
Operating Manager            

Assignment & Assumption
Alachua Villas. Ltd.
Page 2 of 2

 



--------------------------------------------------------------------------------



 



         

ASSIGNMENT AND ASSUMPTION
OF
LIMITED PARTNERSHIP INTEREST
IN
PONTOTOC RIDGE, LTD.
     The undersigned signatories hereto, hereby certify and state that PONTOTOC
RIDGE, LTD., Tax ID No. 64-0735328 (Partnership), is a Mississippi limited
partnership conducting business under said name and in said State; that said
Partnership is the owner of a twenty four (24) unit apartment project in
Pontotoc, Mississippi, known as Pontotoc Ridge Apartments; and that the names
and respective interests of the partners in said Partnership are as follows, to
wit:
NORTH AMERICAN HOUSING PARTNERS, L.L.C., General partner, owner of a five
percent (5%) general partnership interest; and
BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP, Limited Partner, owner of a
ninety-five percent (95%) limited partnership interest.
     Now therefore, in consideration of the sum of Five Thousand Eight Hundred
Thirty One and No/100 Dollars ($5,831.00), the covenants and conditions
contained herein, and other good and valuable consideration, receipt of which is
hereby acknowledged. BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP (Assignor)
does hereby sell, transfer and assign a thirty-One & 35/100 percent (31.35%)
limited partnership interest in said Partnership unto AFFORDABLE HOUSING
PARTNERSHIP NO. 1 (Assignee) and does hereby retain on to itself, a sixty-three
& 65/100 percent (63.65%) limited partnership interest in said Partnership.
     In further consideration thereof, said Assignor, effective retroactive to
the 1st day of October, 2003, does hereby sell, transfer and assign unto said
Assignee, one hundred percent (100%) of the allocations to the limited partners
of said Partnership for profits, losses, tax credits and RTO (Return to Owner as
defined by U.S.D.A. Rural Development) for the calendar year 2003; and the
Assignor does hereby authorize and direct the Partnership to account to the
Assignee in the same manner and with the same force and effect as if such
accounting were had and made to the Assignor.
     Assignee hereby acknowledge receipt of a copy of the Partnership agreement,
as amended, and by acceptance of this assignment, does hereby agree to assume
and to timely and faithfully perform all obligations of Assignor arising out of
this assignment, and all obligations of a limited partner arising out of said
Partnership agreement, as amended, from and after the effective date hereof.
     Nothing contained herein or contained in the Partnership agreement, as
amended, shall cause more than an aggregate of thirty-three percent (33%) of
Assignor’s interests in said Partnership to be transferred from the Assignor to
the Assignee prior to January 1, 2004. Anything contained herein or in the said
Partnership agreement, as amended, to the contrary not

                 
 
  INITIALS   /s/ PJM   /s/ FHN   /s/ GLM
 
               
 
      PJM   FHN   GLM

Assignment & Assumption
Alachua Villas. Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



withstanding, allocating a greater than thirty-three percent (33%) aggregate
interest of the Assignor in said Partnership to the Assignee prior to January 1,
2004, shall be of no force or effect with respect such greater portion thereof
and the Assignor shall continue to bold such greater portion, together with any
other interests herein specified, as a limited partner of said Partnership.
     IN WITNESS WHEREOF, the Assignor and Assignee have executed this assignment
and assumption, and obtained the written consent and approval of the General
Partner of said Partnership to set forth below, on this the 24th day of October,
2003.

            BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP,. Assignor
      By   /s/ Paul J. Maddock         PAUL J. MADDOCK, President of General
Partner       Megan Asset Management, Inc.       AFFORDABLE HOUSING PARTNERSHIP
NO.1,
Assignee
      By   /s/ F. H. Northrop         F.H. NORTHROP, President of Managing
Partner,       Affordable Housing For America, Inc.     

CONSENT OF GENERAL PARTNER
     The undersigned, owner of a five percent (5%) general partnership interest
in PONTOTOC RIDGE LTD., does hereby expressly approve the aforesaid transfer of
a thirty-one & 35/100 percent (31.35%) limited partnership interest and the
allocations of partnership interests as set forth above, and consent to the
inclusion of AFFORDABLE HOUSING PARTNERSHIP NO. 1 as an additional limited
partner of said Partnership.

            NORTH AMERICAN HOUSING PARTNERS. L.L.C,
General Partner
      By   /s/ Gary L. Maddock         GARY L. MADDOCK, Operating Manager      
       

Assignment & Assumption
Alachua Villas, Ltd.
Page 2 of 2

 



--------------------------------------------------------------------------------



 



CONTRACT TO PURCHASE
LIMITED PARTNERSHIP INTERESTS
     THIS AGREEMENT is hereby entered into by and between BAYFIELD LOW INCOME
HOUSING LIMITED PARTNERSHIP, a Delaware Limited Partnership, Tax ID
No. 11-3022123 (Seller), and AFFORDABLE HOUSING PARTNERSHIP NO. 1, an Oklahoma
general partnership (Buyer).
     WHEREAS, the Seller warrants that it is the owner of the following
unencumbered partnership interests, to wit:

  •   A ninety-nine percent (99%) limited partnership interest in ALACHUA
VILLAS, LTD., a Florida limited partnership, Tax ID No. 59-2892707, and owner of
Alachua Villas, a 35 unit apartment project located in Alachua, Florida;     •  
A ninety-nine percent (99%) limited partnership interest in CITRUS TERRACE,
LTD., a Florida limited partnership, Tax ID No. 65-0012788, and owner of Citrus
Terrace Apartments, a 42 unit apartment project located in Sebring, Florida;    
•   A ninety-nine percent (99%) limited partnership interest in LAKE CITY
VILLAGE, LTD., a Florida limited partnership, Tax ID No. 59-2892709, and owner
of Lake City Village, a 36 unit apartment project located in Lake City, Florida;
    •   A ninety-five percent (95%) limited partnership interest in LONGVIEW
TERRACE, LTD., a Mississippi limited partnership, Tax ID No. 64-0766894, and
owner of Longview Terrace, a 24 unit apartment project located in Decatur,
Mississippi; and     •   A ninety-five percent (95%) limited partnership
interest in PONTOTOC RIDGE, LTD., a Mississippi limited partnership, Tax ID
No. 64-0735328, and owner of Pontotoc Ridge Apartments, a 24 unit apartment
project located in Pontotoc, Mississippi;

and that each of the aforesaid limited partnerships has mortgage financing
through Rural Development, an agency of the United States Department of
Agriculture (RD), and receives rental assistance from RD because of a
restrictive use provision for low-income housing.
     WHEREAS, the Seller desires to sell, and Buyer desires to buy, thirty-three
percent (33%) of the aforesaid interest of Seller in each of said five
(5) limited partnerships.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield — Affordable I Contract
5 L.P. interests
Page 1 of 5

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows, to wit:
     1. SALE PRICES: The purchase prices for the sale of thirty-three percent
(33%) of the aforesaid interest of Seller in each of said five (5) limited
partnerships shall be as follows:

              •  
ALACHUA VILLAS, LTD.
  $ 8,207.00      
 
        •  
CITRUS TERRACE, LTD.
    14,807.00      
 
        •  
LAKE CITY VILLAGE, LTD.
    10,484.00      
 
        •  
LONGVIEW TERRACE, LTD.
    5,171,00      
 
        •  
PONTOTOC RIDGE, LTD.
    5,831.00      
 
           
 
         
Total        
  $ 44,500.00  

The aforesaid purchase prices shall be paid by Buyer to Seller at time of
closing. In the event of partial rescission of this contract as provided in
paragraph 3 below, the total amount to be paid by Buyer to Seller at time of
closing shall be reduced accordingly.
     2. DOCUMENTS: Seller shall, within ten (10) days after execution of this
contract, deliver to Buyer the documents listed on “Schedule A” hereto attached
and incorporated herein. Seller shall deliver to Buyer any additional documents
requested by Buyer which may be reasonable and appropriate for Buyer to verify
the financial condition of Seller, the unencumbered ownership by Seller of the
aforesaid five (5) limited partnership interests, and the financial condition
and compliance with RD regulations of the aforesaid three (3) Florida limited
partnerships and two (2) Mississippi limited partnerships.
     3. RESCISSION: Buyer has entered into this contract anticipating certain
income tax advantages to ownership of the aforesaid five (5) limited partnership
interests, and closing this contract is contingent upon Buyer’s examination of
the documents referred to in paragraph 2 above, and the determination by Buyer
that each of the aforesaid five (5) limited partnerships is in satisfactory
financial condition and in good standing with RD. Buyer may, with or without
cause, rescind this contract in part by electing not to purchase one or more of
the aforesaid five (5) limited partnership interests, or rescind this contract
in its entirety, at any time prior to the closing date by mailing a written
notice of partial or total recession to the Seller at the address shown herein.
     4. CLOSING: This contract shall be closed at the office of REAL ESTATE
MARKETING SERVICES, L.L.C. (REMS), 5100 East Skelly Drive, Suite 400, Tulsa,
Oklahoma 74135 at a date and time to be determined by REMS, but within fifteen
(15) days of the date of execution of this contract.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield — Affordable I Contract
5 L.P. interests
Page 2 of 5

 



--------------------------------------------------------------------------------



 



     5. ALLOCATIONS; As additional consideration for payment of each purchase
price paid by Buyer, Seller shall assign and transfer to Buyer at the closing,
one hundred percent (100%) of the allocations to the limited partner of said
limited partnership, for profits, losses, tax credits and RTO (Return to Owner
as defined by RD). The assignment and transfer shall be effective the 1st day of
October, 2003, regardless of the actual date of the closing. This will result in
a split accounting year for 2003, during which the Seller shall be entitled to
the profits, losses, tax credits and RTO allocated to the limited partner from
January 1 through September 30, and the Buyer shall be entitled to said
allocations from October 1 through December 31, 2003, Allocations in 2004 and
subsequent years shall be pro rata in accordance with the limited partners’
percentage partnership interests.
     6. ASSIGNMENTS: For each limited partnership interest sold by Seller and
purchased by Buyer, Seller shall individually execute an assignment of the
limited partnership interest on an assignment form approved by Buyer, obtain the
signature of the general partner of said limited partnership on the assignment
form consenting to the transfer of the limited partnership interest and the
allocations of partnership interests, and deliver the executed assignment to
Buyer at time of closing.
     7. OPTIONS: At closing of this contract, Seller shall grant to Buyer
options to purchase the remaining limited partnership interests of Seller in the
aforesaid five (5) limited partnerships. The option prices to be paid by Buyer
at time of closing of this contract, shall be $1,000.00 per limited partnership
interest. The options shall not be exercisable prior to January 1, 2004, and the
purchase prices, if the options are exercised by Buyer, shall be as follows:

              •  
ALACHUA VILLAS, LTD.
  $ 18,693.00      
 
        •  
CITRUS TERRACE, LTD.
    32,093.00      
 
        •  
LAKE CITY VILLAGE, LTD.
    23,316.00      
 
        •  
LONGVIEW TERRACE, LTD.
    12,529.00      
 
        •  
PONTOTOC RIDGE, LTD.
    13,869.00      
 
           
 
         
Total
  $ 100,500.00  

     8. COMMISSIONS: The parties hereto acknowledge that REMS has brokered this
contract and the aforesaid options, and Buyer does hereby agree to pay REMS a
sales commission of $5,000.00 for each limited partnership. These sales
commissions shall be due and payable upon execution of this contract by Buyer
and shall be non-refundable. Buyer shall be solely responsible for any and all
sales commissions, fees and expenses that may be due and owing REMS in
connection with this contract.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield ~ Affordable 1 Contract
5 LP interests
Page 3 of 5

 



--------------------------------------------------------------------------------



 



     9. JURISDICTION; Venue and jurisdiction of this contract and all attendant
documents shall be Tulsa County, Oklahoma, and said contract and documents shall
be interpreted under the laws of the State of Oklahoma.
     10. FACSIMILE: The execution of this agreement and the execution of any
subsequent documents requiring the signatures of the parties hereto, may be made
by facsimile signatures, and such facsimile signatures shall have the same legal
force and effect as original signatures.
     IN WITNESS WHEREOF, the undersigned have executed and delivered this
agreement in triplicate on this the 30th day of September, 2003.

            BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP
1424 West Century Avenue, Suite 102
Bismarck, North Dakota 58503
      By   /s/ Paul J. Maddock         PAUL J. MADDOCK, President of General
Partner,         Megan Asset Management, Inc.        AFFORDABLE HOUSING
PARTNERSHIP NO. 1
5100 East Skelly Drive, Suite 400
Tulsa, Oklahoma74135
      By   /s/ F. H. Northrop         F. H. NORTHROP, President of General
Partner,        Affordable Housing For America, Inc.     

RECEIPT
     Receipt of the sales commissions totaling $25,000.00 is hereby
acknowledged, this 30th day of September  , 2003, and by execution of this
receipt, REAL ESTATE MARKETING SERVICES, L.LC. does hereby agree to be bound by
the terms and conditions contained in the above and foregoing contract.

            REAL ESTATE MARKETING SERVICES, L.L.C.
5100 East Skelly Drive, Suite 400
Tulsa, Oklahoma 74135
      By   /s/ Douglas L. Willcox         DOUGLAS L. WILLCOX, President         
 

Bayfield ~ Affordable 1 Contract
5 LP interests
Page 4 of 5

 



--------------------------------------------------------------------------------



 



         

“SCHEDULE A”
DOCUMENTS REQUIRED FROM SELLER
BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP (Seller):

  1.   Copy of partnership agreement and all amendments thereto; and     2.  
Certificate of good standing issued by Secretary of State.

ALACHUA VILLAS, LTD; CITRUS TERRACE, LTD; LAKE CITY VILLAGE, LTD; LONGVIEW
TERRACE, LTD; and PONTOTOC RIDGE, LTD (RD borrowers):

  1.   Copy of partnership agreement and all amendments thereto;     2.  
Certificate of good standing issued by Secretary of State;     3.   Copies of
state and federal 2002 income tax returns;     4.   Copies of 2002 Form RD
1930-7 (budget/expenses) and Form RD 1930-8 (balance sheet);     5.   Copy of
most recent monthly accounting report from project manager;     6.   Copy of
promissory note(s) in favor of RD;     7.   Copy of recorded mortgage(s) or
deed(s) of trust in favor of RD;     8.   Copy of annual statement(s) of loan
account(s) as of 2002 year end from RD;     9.   Statement by general partner or
project manager of compliance with RD regulations with list of exceptions, if
any; and     10.   Copy of recorded real estate deed(s) showing limited
partnership as owner of partnership real estate.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield ~ Affordable 1 Contract
5 LP interests
Page 5 of 5

 



--------------------------------------------------------------------------------



 



OPTION TO PURCHASE LIMITED PARTNERSHIP INTEREST
IN
ALACHUA VILLAS, LTD.
          THIS OPTION AGREEMENT is hereby entered into by and between BAYFIELD
LOW INCOME HOUSING LIMITED PARTNERSHIP, a Delaware limited partnership,
(Grantor), and AFFORDABLE HOUSING PARTNERSHIP NO. 1, an Oklahoma general
partnership (Grantee), in compliance with an option provision contained in that
certain CONTRACT TO PURCHASE LIMITED PARTNERSHIP INTERESTS entered into by the
parties hereto on the 30th day of September, 2003, and closed on the 24th day of
October, 2003.
          WHEREAS, after said closing, the Grantor remains the owner of an
Sixty-six & 33/100 percent (66.33%) limited partnership interest in ALACHVA
VILLAS, LTD., a Florida limited partnership. Tax ID No. 59-2892707, and record
owner of Alachua Villas, a thirty-five (35) unit apartment protect located in
Alachua, Florida.
          NOW THEREFORE, in consideration of the foregoing and the mutual
promises contained herein, the parties agree as follows, to wit:
     1. OPTION: For and in consideration of One Thousand and No/100 Dollars
($1,000.00) and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor hereby grants unto Grantee the exclusive
and irrevocable option and right to purchase. Under the conditions hereinafter
provided, the aforesaid Sixty-six & 33/100 percent (66.33%) limited partnership
interest which includes all of the Grantor’s remaining partnership interests in
equity, profits, losses and tax credits in said limited partnership.
     2 PURCHASE PRICE: The purchase price shall be Eighteen Thousand Six Hundred
Ninety-three and No/100 Dollars ($18,693.00) to be paid by Grantee to Grantor at
time of closing.
     3 EXERCISE OF OPTION: Grantee may exercise this option at anytime prior to
the closing date as provided herein, by sending a written notice to Grantor
indicating Grantee’s desire to exercise the option and the date on which the
closing shall take place.
     4 NOTICES: Notices or other communications to be given hereunder shall be
sent to the parties at the addresses shown below or at such other address as
either party may hereafter designate in writing.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield — Affordable Option
Alachua Villas, Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     5. CLOSING: If Grantee exercises this option, closing may not occur prior
to January 1, 2004, but must occur on or before January 31, 2004, unless the
closing date is otherwise extended by mutual written agreement of the parties.
Closing shall take place at the office of the Grantee, the address of which is
shown below. Unless exercised and closed on or before the closing date in
accordance with the terms hereof, this option shall expire and become void and
of no further force and effect.
     6. ASSIGNMENT: Upon receipt of the purchase price, Grantor shall execute an
assignment of the limited partnership interest on an assignment form approved by
Grantee, obtain the signature of the general partner of said limited partnership
on the assignment form consenting to the transfer of the limited partnership
interest, and deliver the executed assignment to Grantee at time of closing.
     7. JURISDICTION: Venue and jurisdiction of this option agreement and all
attendant documents shall be Tulsa County, Oklahoma, and said option agreement
and documents shall be interpreted under the laws of the State of Okhlahoma.
     8. FACSIMILE: The execution of this option agreement and the execution of
any subsequent documents requiring the signatures of the parties hereto, may be
made by facsimile signatures, and such facsimile signatures shall have the same
legal force and effect as original signatures.
          IN WITNESS WHEREOF, the undersigned Grantor and Grantee have executed
and delivered this option agreement on this 24th day of October, 2003.

              BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP, Grantor
1424 West Century Avenue, Suite 102
Bismarck, North Dakota 58503
 
       
 
  By   /s/ Paul J. Maddock
 
       
 
      PAUL J. MADDOCK, President of General Partner,
Megan Asset Management, Inc.
 
            AFFORDABLE HOUSING PARTNERSHIP NO. 1,
Grantee
5100 East Skelly Drive, Suite 400
Tulsa, Oklahoma 74135
 
       
 
  By   /s/ F. H. Northrop
 
       
 
      F. H. NORTHROP, President of General Partner,
Affordable Housing For America, Inc.

Bayfield — Affordable Option
Alachua Villas, Ltd.
Page 2 of 2

 



--------------------------------------------------------------------------------



 



OPTION TO PURCHASE LIMITED PARTNERSHIP INTEREST
IN
CITRUS TERRACE, LTD.
          THIS OPTION AGREEMENT is hereby entered into by and between BAYFIELD
LOW INCOME HOUSING LIMITED PARTNERSHIP, a Delaware limited partnership,
(Grantor), and AFFORDABLE HOUSING PARTNERSHIP NO. 1, an Oklahoma general
partnership (Grantee), in compliance with an option provision contained in that
certain CONTRACT TO PURCHASE LIMITED PARTNERSHIP INTERESTS entered into by the
parties hereto on the 30th day of September, 2003, and closed on the 24th day of
October, 2003.
          WHEREAS, after said closing, the Grantor remains the owner of an
unencumbered sixty-six & 03/100 percent (66.33%) limited partnership interest in
CITRUS TERRACE. LTD., a Florida limited partnership, Tax ID No. 65-0012788, and
record owner of Citrus Terrace Apartments, a forty-two (42) unit apartment
project located in Sebring. Florida.
          NOW THEREFORE, in consideration of the foregoing and the mutual
promises contained herein, the parties agree as follows, to wit:
     1. OPTION: For and in consideration of One Thousand and No/100 Dollars
($1,000.00) and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor hereby grants unto Grantee the exclusive
and irrevocable option and right to purchase, under the conditions hereinafter
provided, the aforesaid sixty-six & 33/100 percent (66.33%) limited partnership
interest which includes all of the Grantor’s remaining partnership interests in
equity, profits, losses and tax credits in said limited partnership.
     2. PURCHASE PRICE: The purchase price shall be Thirty-Two Thousand
Ninety-three and No/100 Dollars ($32,093.00) to be paid by Grantee to Grantor at
time of closing.
     3. EXERCISE OF OPTION: Grantee may exercise this option at anytime prior to
the closing date as provided herein, by sending a written notice to Grantor
indicating Grantee’s desire to exercise the option and the date on which the
closing shall take place.
     4. NOTICES: Notices or other communications to be given hereunder shall be
sent to the parties at the addresses shown below or at such other address as
either party may hereafter designate in writing.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield — Affordable Option
Citrus Terrace, Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     5. CLOSING: if Grantee exercises this option, closing may not occur prior
to January 1, 2004, but must occur on or before January 31, 2004, unless the
closing date is otherwise extended by mutual written agreement of the parties.
Closing shall take place at the office of the Grantee, the address of which is
shown below. Unless exercised and closed on or before the closing date in
accordance with the terms hereof, this option shall expire and become void and
of no further force and effect.
     6. ASSIGNMENT: Upon receipt of the purchase price, Grantor shall execute an
assignment of the limited partnership interest on an assignment form approved by
Grantee, obtain the signature of the general partner of said limited partnership
on the assignment form consenting to the transfer of the limited partnership
interest, and deliver the executed assignment to Grantee at time of closing.
     7. JURISDICTION: Venue and jurisdiction of this option agreement and all
attendant documents shall be Tulsa County; Oklahoma, and said option agreement
and documents shall be interpreted under the laws of the State of Oklahoma.
     8. FACSIMILE: The execution of this option agreement and the execution of
any subsequent documents requiring the signatures of the parties hereto, may be
made by facsimile signatures, and such facsimile signatures shall have the same
legal force and effect as original signatures.
          IN WITNESS WHEREOF, the undersigned Grantor and Grantee have executed
and delivered this option agreement on this 24th day of October, 2003.

              BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP, Grantor
1424 West Century Avenue, Suite 102
Bismarck, North Dakota 58503
 
       
 
  By   /s/ Paul J. Maddock
 
       
 
      PAUL J. MADDOCK, President of General Partner,
Megan Asset Management, Inc.
 
            AFFORDABLE HOUSING PARTNERSHIP NO. 1,
Grantee
5100 East Skelly Drive, Suite 400
Tulsa, Oklahoma 74135
 
       
 
  By   /s/ F. H. Northrop
 
       
 
      F. H. NORTHROP, President of General Partner,
Affordable Housing For America, Inc.

Bayfield — Affordable Option
Citrus Terrace, Ltd.
Page 2 of 2

 



--------------------------------------------------------------------------------



 



OPTION TO PURCHASE LIMITED PARTNERSHIP INTEREST
IN
LAKE CITY VILLAGE, LTD.
          THIS OPTION AGREEMENT is hereby entered into by and between BAYFIELD
LOW INCOME HOUSING LIMITED PARTNERSHIP, a Delaware limited partnership,
(Grantor), and AFFORDABLE HOUSING PARTNERSHIP NO. 1, an Oklahoma general
partnership (Grantee), in compliance with an option provision contained in that
certain CONTRACT TO PURCHASE LIMITED PARTNERSHIP INTERESTS entered into by the
parties hereto on the 30th day of September, 2003, and closed on the 24 th day
of October, 2003.
          WHEREAS, after said closing, the Grantor remains the owner of an
unencumbered sixty-six & 33/100 percent (66,33%) limited partnership interest in
LAKE CITY VILLAGE, LTD., a Florida limited partnership, Tax ID No. 59-2892709,
and record owner of Lake City Village, a thirty-six (36) unit apartment project
located in Lake City, Florida.
          NOW THEREFORE, in consideration of the foregoing and the mutual
promises contained herein, the parties agree as follows, to wit:
     1. OPTION: For and in consideration of One Thousand and No/100 Dollars ($
1,000.00) and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Grantor hereby grants unto Grantee the exclusive and
irrevocable option and right to purchase, under the conditions hereinafter
provided, the aforesaid Sixty-six & 33/100 percent (66.33%) limited partnership
interest which includes all of the Grantor’s remaining partnership interests in
equity, profits, losses and tax credits in said limited partnership.
     2. PURCHASE PRICE: The purchase price shall be Twenty-Three Thousand Three
Hundred Sixteen and No/100 Dollars ($23,316.00) to be paid by Grantee to Grantor
at time of closing.
     3. EXERCISE OF OPTION: Grantee may exercise this option at anytime prior to
the closing date as provided herein, by sending a written notice to Grantor
indicating Grantee’s desire to exercise the option and the date on which the
closing shall take place.
     4. NOTICES: Notices or other communications to be given hereunder shall be
sent to the parties at the addresses shown below or at such other address as
either party may hereafter designate in writing.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield — Affordable Option
Lake City Village, Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     5. CLOSING: If Grantee exercises this option, closing may not occur prior
to January 1, 2004, but must occur on or before January 31, 2004, unless the
closing date is otherwise extended by mutual written agreement of the parties.
Closing shall take place at the office of the Grantee, the address of which is
shown below. Unless exercised and closed on or before the closing date in
accordance with the terms hereof, this option shall expire and become void and
of no further force and effect.
     6. ASSIGNMENT: Upon receipt of the purchase price, Grantor shall execute an
assignment of the limited partnership interest on an assignment form approved by
Grantee, obtain the signature of the general partner of said limited partnership
on the assignment form consenting to the transfer of the limited partnership
interest, and deliver the executed assignment to Grantee at time of closing.
     7. JURISDICTION: Venue and jurisdiction of this option agreement and all
attendant documents shall be Tulsa County, Oklahoma, and said option agreement
and documents shall be interpreted under the laws of the State of Oklahoma.
     8. FACSIMILE: The execution of this option agreement and the execution of
any subsequent documents requiring the signatures of the parties hereto, may be
made by facsimile signatures, and such facsimile signatures shall have the same
legal force and effect as original signatures.
          IN WITNESS WHEREOF, the undersigned Grantor and Grantee have executed
and delivered this option agreement on this 24th day of October, 2003.

              BAYFIELD LOW INCOME HOUSING LIMITED PARTNERSHIP,
Grantor 1424 West Century Avenue,
Suite 102 Bismarck, North Dakota 58503,
 
       
 
  By   /s/ Paul J. Maddock
 
       
 
      PAUL J. MADDOCK, President of General Partner,
Megan Asset Management, Inc.
 
            AFFORDABLE HOUSING PARTNERSHIP NO, 1,
Grantee
5100 East Skelly Drive, Suite 400
Tulsa, Oklahoma 74135
 
       
 
  By   /s/ F. H. Northrop
 
       
 
      F. H. NORTHROP, President of General Partner,
Affordable Housing For America, Inc.

Bayfield—Affordable Option
Lake City Village, Ltd
Page 2 of 2

 



--------------------------------------------------------------------------------



 



OPTION TO PURCHASE LIMITED PARTNERSHIP INTEREST
IN
LONGVIEW TERRACE. LTD.
          THIS OPTION AGREEMENT is hereby entered Into by and between BAYFIELD
LOW INCOME HOUSING LIMITED PARTNERSHIP, a Delaware limited partnership,
(Grantor), and AFFORDABLE HOUSING PARTNERSHIP NO. 1, an Oklahoma general
partnership (Grantee), in compliance with an option provision contained in that
certain CONTRACT TO PURCHASE LIMITED PARTNERSHIP INTERESTS entered into by the
parties hereto on the 30th day of September, 2003, and closed on the 24th day of
October, 2003.
          WHEREAS, after said closing, the Grantor remains the owner of an
unencumbered sixty-three & 65/100 percent (63.65%) limited partnership interest
in LONGVIEW TERRACE, LTD., a Mississippi limited partnership, Tax ID No.
64-0766894, and record owner of Longview Terrace Apartments, a twenty-four
(24) unit apartment project located in Decatur, Mississippi.
          NOW THEREFORE, in consideration of the foregoing and the mutual
promises contained herein, the parties agree as follows, to wit:
     1. OPTION: For and in consideration of One Thousand and No/100 Dollars
($1,000.00) and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor hereby grants unto Grantee the exclusive
and irrevocable option and right to purchase, under the conditions hereinafter
provided, the aforesaid sixty-three & 65/100 percent (63.65%) limited
partnership interest which includes all of the Grantor’s remaining partnership
interests in equity, profits, losses and tax credits in said limited
partnership.
     2. PURCHASE PRICE: The purchase price shall be Twelve Thousand Five Hundred
Twenty-Nine and No/100 Dollars ($12,529.00) to be paid by Grantee to Grantor at
time of closing.
     3. EXERCISE OF OPTION: Grantee may exercise this option at anytime prior to
the closing date as provided herein, by sending a written notice to Grantor
indicating Grantee’s desire to exercise the option and the date on which the
closing shall take place.
     4. NOTICES: Notices or other communications to be given hereunder shall be
sent to the parties at the addresses shown below or at such other address as
either party may hereafter designate in writing.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield — Affordable Option
Longview Terrace, Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     5. CLOSING: If Grantee exercises this option, closing may not occur prior
to January 1, 2004, but must occur on or before January 31, 2004, unless the
closing date is otherwise extended by mutual written agreement of the parties.
Closing shall take place at the office of the Grantee, the address of which is
shown below. Unless exercised and closed on or before the closing date in
accordance with the terms hereof, this option shall expire and become void and
of no further force and effect.
     6. ASSIGNMENT: Upon receipt of the purchase price, Grantor shall execute an
assignment of the limited partnership interest on an assignment form approved by
Grantee, obtain the signature of the general partner of said limited partnership
on the assignment form consenting to the transfer of the limited partnership
interest, and deliver the executed assignment to Grantee at time of closing.
     7. JURISDICTION: Venue and jurisdiction of this option agreement and all
attendant documents shall be Tulsa County, Oklahoma, and said option agreement
and documents shall be interpreted under the laws of the State of Oklahoma.
     8. FACSIMILE: The execution of this option agreement and the execution of
any subsequent documents requiring the signatures of the parties hereto, may be
made by facsimile signatures, and such facsimile signatures shall have the same
legal force and effect as original signatures.
          IN WITNESS WHEREOF, the undersigned Grantor and Grantee have executed
and delivered this option agreement on this 24th day of October, 2003.

              BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP, Grantor
1424 West Century Avenue, Suite 102
Bismarck, North Dakota 58503,
 
       
 
  By   /s/ Paul J. Maddock
 
       
 
      PAUL J. MADDOCK, President of General Partner,
Megan Asset Management, Inc.
 
            AFFORDABLE HOUSING PARTNERSHIP NO. 1,
Grantee
5100 East Skelly Drive, Suite 400
Tulsa, Oklahoma 74135
 
       
 
  By   /s/ F. H. Northrop
 
       
 
      F. H. NORTHROP, President of General Partner,
Affordable Housing For America, Inc.

Bayfield — Affordable Option
Longview Terrace, Ltd.
Page 2 of 2

 



--------------------------------------------------------------------------------



 



OPTION TO PURCHASE LIMITED PARTNERSHIP INTEREST
IN
PONTOTOC RIDGE, LTD.
          THIS OPTION AGREEMENT is hereby entered into by and between BAYFIELD
LOW INCOME HOUSING LIMITED PARTNERSHIP, a Delaware limited partnership,
(Grantor), and AFFORDABLE HOUSING PARTNERSHIP NO. 1, an Oklahoma general
partnership (Grantee), in compliance with an option provision contained in that
certain CONTRACT TO PURCHASE LIMITED PARTNERSHIP INTERESTS entered into by the
parties hereto on the 30th day of September, 2003, and closed on the 24th day of
October, 2003.
          WHEREAS, after said closing, the Grantor remains the owner of an
unencumbered sixty-three & 65/100 percent (63.65%) limited partnership interest
in PONTOTOC RIDGE, LTD., a Mississippi limited partnership, Tax ID No.
64-0735328, and record owner of Pontotoc Ridge Apartments, a twenty-four
(24) unit apartment project located in Pontotoc, Mississippi.
          NOW THEREFORE, in consideration of the foregoing and the mutual
promises contained herein, the parties agree as follows, to wil:
     1. OPTION: For and in consideration of One Thousand and No/100 Dollars
($1,000.00) and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor hereby grants unto Grantee the exclusive
and irrevocable option and right to purchase, under the conditions hereinafter
provided, the aforesaid sixty-three & 65/100 percent (63.65%) limited
partnership interest which includes all of the Grantor’s remaining partnership
interests in equity, profits, losses and tax credits in said limited
partnership.
     2. PURCHASE PRICE: The purchase price shall be Thirteen Thousand Eight
Hundred Sixty-Nine and No/100 Dollars ($13,869.00) to be paid by Grantee to
Grantor at time of closing.
     3. EXERCISE OF OPTION: Grantee may exercise this option at anytime prior to
the closing date as provided herein, by sending a written notice to Grantor
indicating Grantee’s desire to exercise the option and the date on which the
closing shall take place.
     4. NOTICES: Notices or other communications to be given hereunder shall be
sent to the parties at the addresses shown below or at such other address as
either party may hereafter designate in writing.

             
 
  INITIALS   /s/ PJM   /s/ FHN
 
           
 
      PJM   FHN

Bayfield — Affordable Option
Pontotoc Ridge, Ltd.
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     5. CLOSING: If Grantee exercises this option, closing may not occur prior
to January 1, 2004, but must occur on or before January 31,2004, unless the
closing date otherwise extended by mutual written agreement of the parties,
closing shall take place at the office of the Grantee, the address of which is
shown below. Unless exercised and closed on or before the closing date in
accordance with the terms hereof, this option shall expire and become void and
of no further force and effect.
     6. ASSIGNMENT: Upon receipt of the purchase price, Grantor shall execute an
assignment of the limited partnership interest on an assignment form approved by
Grantee, obtain the signature of the general partner of said limited partnership
on the assignment form consenting to the transfer of the limited partnership
interest, and deliver the executed assignment to Grantee at time of closing.
     7. JURISDICTION: Venue and jurisdiction of this option agreement and all
attendant documents shall be Tulsa County, Oklahoma, and said option agreement
and documents shall be interpreted under the laws of the State of Oklahoma.
     8. FACSIMILE: The execution of this option agreement and the execution of
any subsequent documents requiring the signatures of the parties hereto, may be
made by facsimile signatures, and such facsimile signatures shall have the same
legal force and effect as original signatures.
          IN WITNESS WHEREOF, the undersigned Grantor and Grantee have executed
and delivered this option agreement on this 24th, day of October, 2003.

              BAYFIELD LOW INCOME HOUSING
LIMITED PARTNERSHIP, Grantor
1424 West Century Avenue, Suite 102
Bismarck, North Dakota 58503.
 
       
 
  By   /s/ Paul J. Maddock
 
       
 
      PAUL J. MADDOCK, President of General Partner,
Megan Asset Management, Inc.
 
            AFFORDABLE HOUSING PARTNERSHIP NO. 1,
Grantee
5100 East Skelly Drive, Suite 400
Tulsa, Oklahoma 74135
 
       
 
  By   /s/ F. H. Northrop
 
       
 
      F. H. NORTHROP, President of General Partner,
Affordable Housing For America, Inc.

Bayfield — Affordable Option
Pontotoc Ridge, Ltd
Page 2 of 2

 